FILED
                             NOT FOR PUBLICATION                            APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HULEN T. HARRELL,                                 No. 11-15500

               Plaintiff - Appellant,             D.C. No. 2:04-cv-01968-JAM-
                                                  DAD
  v.

P. D. PALMER, CDC Captain; et al.,                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Former California state prisoner Hulen T. Harrell appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action seeking an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
injunction ordering his transfer to Building V at Folsom State Prison. Our

jurisdiction is governed by 28 U.S.C. § 1291, and we dismiss the appeal.

       Harrell has completed his term of imprisonment. Therefore, we dismiss

Harrell’s appeal as moot. See Alvarez v. Hill, 667 F.3d 1061, 1064 (9th Cir. 2012)

(inmate’s release from prison generally will moot pending claims for injunctive

relief).

       DISMISSED.




                                         2                                   11-15500